Judgement of conviction of the County Court of Kings county reversed and new trial ordered. The defendant was indicted for carrying and possessing a bludgeon. The instrument offered in evidence is not what is commonly known as a bludgeon. The Legislature intended to punish for carrying or possessing certain defined and commonly known instruments used before and at the time of the passage of the statute,* by persons criminally disposed. Carr, Stapleton and Putnam, JJ., concurred; Mills and Rich, JJ., voted to affirm on the ground that it was competent for the jury to find that the instrument, as being carried by the defendant, was a bludgeon within the meaning of the statute.

 See Penal Law, § 1897, as amd. by Laws of 1911, chap. 195; Laws of 1918, chap. 608, and Laws of 1915, chap. 390. — [Rep.